 

Exhibit 10.9

Seventh AMENDMENT TO CREDIT AGREEMENT

This Seventh AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into as of February  16 , 2016 by and among Unilife Medical Solutions,
Inc., a Delaware corporation (the “Borrower”), the other Creditor Obligors party
hereto and ROS Acquisition Offshore LP, a Cayman Islands exempted limited
partnership (in its capacity as Lender and Collateral Agent, the “Lender”).

WHEREAS, the Borrower and the Lender are party to that certain Credit Agreement,
dated as of March 12, 2014 (as amended from time to time, the “Credit
Agreement”), pursuant to which the Lender has extended credit to the Borrower on
the terms set forth therein;

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement,
as more fully described herein; and

WHEREAS, the Lender is willing to agree to such amendment, but only upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Loan Document.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement.  This
Amendment delivered in connection herewith shall constitute Loan Documents for
all purposes of the Credit Agreement and the other Loan Documents.  Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall, after this Amendment becomes
effective, refer to the Credit Agreement as amended hereby.

2. Amendments.  

(a) Section 3.5 is hereby amended by replacing the date “February 16, 2016” in
the last sentence thereof with the date “February 26, 2016”.

3. Conditions to Effectiveness of Amendment.  This Amendment shall become
effective upon receipt by:

(a) the Lender of a counterpart signature to this Amendment duly executed and
delivered by the Borrower and each of the other Credit Obligors,

(b) the Credit Obligors of a counterpart signature to this Amendment duly
executed and delivered by the Lender, and

 

--------------------------------------------------------------------------------

 

(c) the Lender or its counsel of reimbursement for all fees and out-of-pocket
expenses incurred by the Lender in connection with this Amendment and all other
like expenses remaining unpaid as of the date hereof.

4. Expenses.  The Borrower agrees to pay on demand all expenses of the Lender
(including, without limitation, the fees and out-of-pocket expenses of Covington
& Burling LLP, counsel to the Lender, and of local counsel, if any, who may be
retained by or on behalf of the Lender) incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and all other
expenses of the Lender remaining unpaid as of the date hereof.

5. Representations and Warranties.  The Credit Obligors represent and warrant to
the Lender as follows:

(a) After giving effect to this Amendment, the representations and warranties of
the Borrower and the Guarantors contained in the Credit Agreement or any other
Loan Document (other than Section 6.14 of the Credit Agreement) shall except as
disclosed in the disclosure letter dated the date hereof and delivered to the
Lender on the date hereof, (i) with respect to representations and warranties
that contain a materiality qualification, be true and correct in all respects on
and as of the date hereof, and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects on and as of the date hereof, and except that the
representations and warranties limited by their terms to a specific date shall
be true and correct as of such date.

(b) After giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing.

(c) (i) Each Credit Obligor has taken all necessary action to authorize the
execution, delivery and performance of this Amendment; (ii) this Amendment has
been duly executed and delivered by the Credit Obligors and constitutes each of
the Credit Obligors’ legal, valid and binding obligations, enforceable in
accordance with its terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity), and (iii) no
authorization or other action by, and no notice to or filing with, any
Governmental Authority or other Person is required for the due execution,
delivery or performance by any Credit Obligor of this Amendment.

(d) At the date of this Amendment, none of the Collateral (as defined in the
General Security Deed) is located, or taken for the purposes of any stamp duty
law to be located, in New South Wales.

6. No Implied Amendment or Waiver.  Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the Lender
under the Credit Agreement or the other Loan Documents, or alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the other Loan Documents, all of which shall continue in
full force and effect.  Nothing in this Amendment shall be construed to imply
any willingness on the part of the Lender to agree to or grant any similar or
future

 

--------------------------------------------------------------------------------

 

amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

7. Reaffirmation of Security Interests.  The Credit Obligors (i) affirm that
each of the security interests and liens granted in or pursuant to the Loan
Documents are valid and subsisting and (ii) agree that this Amendment shall in
no manner impair or otherwise adversely affect any of the security interests and
liens granted in or pursuant to the Loan Documents.

8. Reaffirmation of Guarantee.  Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
the Guarantor’s obligations under the Loan Documents.

9. Press Release.  No Credit Obligor shall, and each Credit Obligor shall
instruct its Affiliates not to, issue a press release or other public
announcement or otherwise make any public disclosure with respect to this
Amendment or the subject matter hereof without the prior consent of the Lender
(which consent shall not be unnecessarily withheld or delayed), except as may be
required by applicable Law (in which case the Credit Obligor required to make
the release or statement shall allow the Lender reasonable time to comment on
such release or statement in advance of such issuance).

10. Waiver and Release.  TO INDUCE THE LENDER TO AGREE TO THE TERMS OF THIS
AMENDMENT, EACH Credit Obligor REPRESENTS AND WARRANTS THAT AS OF THE DATE
HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH
RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

(a) WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF; AND

(b) RELEASES AND DISCHARGES THE LENDER, ITS AFFILIATES AND ITS AND THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS AND ATTORNEYS (COLLECTIVELY
THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH THE BORROWER EVER
HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

11. Counterparts; Governing Law.  This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of such when so executed and delivered shall be an original, but all of such
counterparts shall together

 

--------------------------------------------------------------------------------

 

constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page of this Amendment by fax transmission or other electronic
mail transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Amendment.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Remainder of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

EXECUTED as a deed by each Australian Subsidiary.

 

Unilife Medical Solutions, Inc.

 

Unilife Corporation

 

 

 

 

 

By:

/s/ John Ryan

 

By:

/s/ John Ryan

 

Name: John Ryan

 

 

Name: John Ryan

 

Title:    Senior Vice President, General Counsel and Secretary

 

 

Title:   Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

Unilife Cross Farm LLC

 

 

 

 

 

 

 

 

By:

/s/ John Ryan

 

 

 

 

Name: John Ryan

 

 

 

 

Title:    Senior Vice President, General Counsel and Secretary

 

Executed by Unilife Medical Solutions Pty Limited in accordance with Section 127
of the Corporations Act 2001

 

 

 

 

 

/s/ Alan Shortall

 

/s/ Ramin Mojdeh

Signature of director

 

Signature of director/company secretary

 

 

(please delete as applicable)

 

 

 

Alan Shortall

 

Ramin Mojdeh

Name of director (print)

 

Name of director/company secretary (print)

 

Executed by Unitract Syringe Pty Ltd in accordance with Section 127 of the
Corporations Act 2001

 

 

 

 

 

/s/ Alan Shortall

 

/s/ Ramin Mojdeh

Signature of director

 

Signature of director/company secretary

 

 

(please delete as applicable)

 

 

 

Alan Shortall

 

Ramin Mojdeh

Name of director (print)

 

Name of director/company secretary (print)

Signature Page to Seventh Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

ROS ACQUISITION OFFSHORE LP,

as the Lender

By OrbiMed Advisors LLC, its investment manager

 

By:

/s/ Samuel D. Isaly

 

Name: Samuel D. Isaly

 

Title:    Managing M

 

Signature Page to Seventh Amendment to Credit Agreement